 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ARNOLD RODRIGUEZ,                             No. 2:19-cv-1108 MCE AC P
12                        Plaintiff,
13            v.                                          ORDER
14    N. ALBONICO, et al.,
15                        Defendants.
16

17           Plaintiff has filed a motion for a thirty-day extension of time to file an opposition to

18   defendants’ motion for summary judgment. Good cause appearing, IT IS HEREBY ORDERED

19   that:

20           1. Plaintiff’s motion for an extension of time, ECF No. 57, is granted; and

21           2. Plaintiff shall have thirty days from the filing of this order in which to file an

22   opposition.

23   DATED: July 14, 2021

24

25

26

27

28
